Citation Nr: 0707550	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-21 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, to include onychomycosis of the toenails of the 
feet.

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

4.  Entitlement to service connection for residuals of a cold 
injury to the right lower extremity.

5.  Entitlement to service connection for residuals of a cold 
injury to the left lower extremity.

6.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss, to include entitlement to an initial 
compensable rating prior to June 2, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1953.  The veteran also had subsequent service with the Army 
Reserves.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this appeal for procedural and 
evidentiary development.  Thereafter, the claim for service 
connection for post-traumatic stress disorder was granted by 
an August 2006 rating action, and the record does not contain 
a notice of disagreement with respect to the rating assigned 
to this disability.  Consequently, the appropriateness of the 
rating assigned is not a matter for current appellate review.  

The Board further notes that in his original on appeal, the 
veteran sought a compensable rating for his bilateral hearing 
loss.  Thereafter, an August 2006 rating action increased the 
rating for this disability to 20 percent, effective from June 
2, 2006.  The veteran has continued his appeal.  

The issues of entitlement to service connection for a 
bilateral foot disorder, to include onychomycosis of the 
toenails of the feet, peripheral neuropathy of the right 
lower extremity, peripheral neuropathy of the left lower 
extremity, residuals of a cold injury to the right lower 
extremity, and residuals of a cold injury to the left 


lower extremity are addressed in the REMAND portion of the 
decision below and are again REMANDED to the regional office 
(RO) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Effective June 2, 2006, the veteran's bilateral hearing loss 
is manifested by hearing at level IV in the left ear and at 
level VII in the right ear; prior to that date, his 
disability was manifested by hearing loss by appropriate 
Department of Veterans Affairs (VA) examination at levels III 
in the right ear and II in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
bilateral hearing loss effective from June 2, 2006, or for a 
compensable rating prior to June 2, 2006, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
sufficiently advised of the evidence necessary to 
substantiate his claim for an increased rating.

More specifically, following the Board's remand in January 
2005, the veteran was advised in a letter dated in March 2005 
of the evidence necessary to substantiate his 


claim for an increased rating, and the respective obligations 
of the VA and the veteran in obtaining that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Although the January 2005 VCAA notice letter came after the 
rating that assigned the original rating for this disability, 
and did not specifically request that the appellant provide 
any evidence in the appellant's possession that pertained to 
the claim as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has not 
indicated any intention to provide any additional evidence in 
support of his claim.  The Board also observes that the 
veteran's representative has asserted that the VA 
examinations to assess the veteran's hearing loss were 
inadequate for rating purposes because they failed to assess 
the veteran's hearing loss based on his ordinary activities, 
and that a March 2002 private examination revealed results 
that were indicative of more severe disability prior to June 
2006.  However, the requirements for an examination are set 
forth at 38 C.F.R. § 4.85 (2006), and the Board finds that 
the VA examinations conducted in this matter met those 
requirements and that the March 2002 private examination did 
not.  

Consequently, based on all of the foregoing, the Board finds 
that remand of this claim for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.  



II.  Entitlement to a Rating for Bilateral Hearing Loss in 
Excess of 20 Percent from June 2, 2006, and in Excess of 0 
percent Prior to June 2, 2006

The history of this disability shows that service connection 
for bilateral hearing loss was originally established in the 
September 2001 rating decision, at which time a 
noncompensable rating was assigned, effective from November 
22, 2000.

On the authorized VA audiological evaluation in July 2001, 
pure tone thresholds, in decibels, were 30, 25, 55, 80, and 
80 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the right, and 15, 25, 45, 60, and 80 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  Pure tone threshold averages were 
60 on the right and 53 on the left, and using Maryland CNC 
word lists, speech recognition scores were 88 percent on the 
right and 88 percent on the left.

The examiner's diagnosis was moderately severe sensorineural 
hearing loss on the right ear and moderate sensorineural 
hearing loss on the left.  

A private audiometric evaluation from March 2002 reflects 
speech recognition thresholds of 70 percent on the right and 
60 percent on the left, without an adequate demonstration of 
the appropriate use of the Maryland CNC word lists.  
Audiometric results were also interpreted to reveal average 
reception thresholds of 65 decibels bilaterally.

A VA outpatient record from August 2002 reflects that the 
veteran came in to obtain hearing aids and was satisfied with 
the sound quality.  In October 2002, his hearing aids were 
reprogrammed to his satisfaction.  

Although the results were noted to be inadequate for rating 
purposes, VA outpatient audiometric results from October 2002 
revealed that pure tone thresholds, in decibels, were 20, 25, 
65, 70, and 80 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively, on the right, and 25, 45, 65, and 85 
decibels at 500, 2000, 3000, and 4000 Hertz, respectively, on 
the left.  Word recognition scores were 68 percent on the 
right and 92 percent on the left.  The diagnosis was normal 
hearing through 1000 Hertz on the right, sloping to a 
profound sensorineural hearing loss, and normal hearing 
through 500 Hertz on the left, sloping to a profound 
sensorineural hearing loss. 

A May 2005 VA treatment record reflects that the veteran 
reported that his hearing was much better following the 
removal of dried skin and debris.  

A March 2006 VA treatment record reflects that the results of 
an August 2005 audiogram had not changed significantly over 
the previous examination.  The veteran reported that his 
hearing had worsened over the previous few months.  

On the authorized VA audiological evaluation on June 2, 2006, 
pure tone thresholds, in decibels, were 30, 30, 75, 85, and 
90 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the right, and 25, 30, 60, 75, and 90 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  Pure tone threshold averages were 
70 on the right and 63.75 on the left, and the Maryland CNC 
word list speech recognition scores were 68 percent on the 
right and 76 percent on the left.  The examiner's diagnosis 
was mild to profound sensorineural hearing loss bilaterally.  

Under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006), an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  To evaluate 
the degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.

Under 38 C.F.R. § 4.86(a) (2006), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  Under 38 C.F.R. § 4.86(b), 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

The Board has reviewed the record and first notes that the VA 
audiological examination results from June 2006 indicate that 
hearing loss is currently manifested at the frequencies of 
1000, 2000, 3000, and 4000 Hertz by an average pure tone 
threshold of 70 on the right and 63.75 on the left.  The 
speech recognition scores were 68 on the right and 76 on the 
left.  

When the pure tone threshold average is applied to Table VI, 
Numeric Designation of Hearing Impairment Based on Pure Tone 
Threshold Average and Speech Discrimination, the numeric 
designation for the left ear is IV.  However, since the pure 
tone threshold at 1000 Hertz on the right ear is 30 decibels 
or less, and 70 or more at 2000 Hertz, the Board can 
alternatively consider Table VIa under 38 C.F.R. § 4.86(b) 
for the right ear.  After determining that the numeric 
designation for the left ear under both Table VI and VIa is 
VI, under 38 C.F.R. § 4.86(b), that numeral is then to be 
elevated to the next higher numeral, which would be VII.  

38 C.F.R. § 4.86(a) is unavailable since the veteran did not 
exhibit pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) of 55 decibels 
or more.

When the numeric designations of IV on the left and VII on 
the right based on VA audiological examination results of 
June 2, 2006, are applied to Table VII, Percentage Evaluation 
for Hearing Impairment, the veteran's bilateral hearing loss 
is determine to be 20 percent disabling as of June 2, 2006.

While the Board has considered the evidence dated prior to 
June 2, 2006 to determine whether a compensable rating was 
warranted prior to that date, the Board first notes that the 
results of authorized VA audiological examination for that 
period does not correspond to a compensable rating under the 
above-noted criteria.  According to the findings reported on 
the July 2001 examination, he had level III hearing and level 
II hearing, which equate to a noncompensable rating.  In 
addition, although the March 2002 private pure tone averages 
and word recognition scores on the right of 70 and on the 
left of 60 would correspond to a 20 percent rating as of that 
point in time, as was noted previously, the Board will not 
accept the March 2002 word recognition scores on the basis 
that there is an adequate demonstration of the appropriate 
use of the Maryland CNC word lists.  The Board further notes 
that the 60 decibel score attributed to the left ear is 
particularly suspect given that the word recognition scores 
for the left ear have consistently been equal to or lower 
than the right ear throughout the relevant time period on 
appeal, and that the most recent word recognition score for 
the left ear (June 2006) was 76.  

While the Board has considered the subjective evidence 
concerning the impairment the veteran experiences due to his 
hearing disability, the Board finds that the objective 
testing must be accorded by far the greatest weight in 
assessing the impact of the veteran's hearing disability on 
average occupational functioning.  The Board, therefore, 
concludes that the preponderance of the evidence is against 
entitlement to a rating in excess of 20 percent for bilateral 
hearing loss effective from June 2, 2006, or for a 
compensable rating prior to June 2, 2006.  

In addition, as the United States Court of Appeals for 
Veterans Claims (Court) has pointed out, the assignment of a 
disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against entitlement to a 
rating in excess of 20 percent for bilateral hearing loss 
effective from June 2, 2006, or for a compensable rating 
prior to June 2, 2006.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

ORDER

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss effective from June 2, 2006, or for a 
compensable rating prior to June 2, 2006, is denied.


REMAND

With respect to the remaining claims for service connection, 
it is noted that the claims for all lower extremity 
disabilities in issue are based on cold injuries reportedly 
sustained during service in Korea.  One doctor has suggested 
that the disabilities may be associated with cold weather 
injuries whereas a VA doctor has indicated that no such 
relationship exists.  The veteran and his representative have 
taken vehement exception to the findings reported on VA 
examination and evidence has been offered showing the doctor 
was terminated from her position.  Under the circumstances, 
it is felt that an additional examination should be afforded 
the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to have 
the veteran undergo a special cold 
weather injury examination in order to 
ascertain whether he has any residuals 
of cold weather injuries sustained 
during service.  In particular, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) 
that peripheral neuropathy of the lower 
extremities and a fungal infection of 
the toes nails are related to cold 
weather injury.  

2.  After the completion of the requested 
development. the remaining issues on 
appeal should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


